Title: 26th.
From: Adams, John Quincy
To: 


       This forenoon while I was at the office I received a billet from Mr. Dalton, with an invitation to spend the evening at his house. Between six and seven I went, and was introduced into a room full of Ladies, with no other gentleman, but the master of the house. The situation was not perfectly agreeable, but I was relieved by a proposal of cards. I sat down to a game of whist with Mrs. Jones, a Lady from Boston, Mrs. Marquand, and Fanny Jenkins, who soon after resigned her seat to Miss Dalton, emphatically so called even by her parents which is rather unusual, but a custom which is claiming introduction. Major Greenleaf and Mr. Hooper came in before supper; which was at about ten o’clock, and which was formal, cerimonious, and consequently elegant. The company gradually retired after supper, and between eleven and twelve, Mr. Hooper gave me a place in his sleigh and I came home. The narrative is about as uninteresting as the scene. I found myself in the midst of a large company of Ladies, with none of whom I had an acquaintance sufficient to warrant an agreeable familiarity. I soon got seated at a card table, with Ladies whom I did not sufficiently admire. Mrs. Jones, is young, uncommonly handsome, and having received her education in Europe, is the arbiter of taste, and propriety in the complicated science of female fashions. To be insensible to all these advantages would have the appearance of stupidity or of ingratitude; and Mrs. Jones takes every opportunity to show how free she is from such vices. Soon after we sat down she complained that her gloves pinched her arm excessively; and with some difficulty pulling one of them off, she exhibited, an arm, the beautiful contour and snowy whiteness of which, might fire the imagination of a sensual voluptuary, but which I unfortunately did not think of admiring till it was too late; on the forefinger of the hand; sparkled, a costly diamond, which demanded its share of observation, and perhaps in the mind of a polite spectator might revive a question often debated, upon the mutual pretensions of Nature and of art, to the superiority of beauty. Mrs. Marquand equally professes, to dictate the laws of fashion; but could not stand her ground against the irresistible power of the other Lady, who could silence her in a moment, by the resources which she drew from her English Education.
       Miss Jenkins, she observed, looked very much like Mrs. Siddons; and if there is in fact not the most distant likeness, yet the remark might convince us that Mrs. Jones had seen that justly celebrated actress. The only particular in which she varies from the manners of the english Ladies, is in her ardent affection for her husband. He left her here yesterday being called by his business to Boston; but is expected here again to-morrow. Yet though this absence is so short, yet she could not hear his name mentioned without fetching a deep sigh: she anxiously enquired for an opportunity to send a Letter to him: and when somebody imprudently suggested that perhaps Mr. Jones would not return till Thursday; she held her handkerchief to her eyes, to conceal the involuntary tear, which was undoubtedly excited by the distressing idea.
       A number of other circumstances similar to those related, concurred to form the opinion which I entertain of Mrs. Jones’s character, and these anecdotes may exhibit it perhaps better than the most laboured description that I could write.
       This Lady has taken so much of my time and of my volume; that I must really wait for other opportunities to speak of the other Ladies; who were Judge Greenleaf’s daughters, Miss Prince, and Miss Derby; Mrs. Coffin, and Miss S. Jenkins, besides Mr. Dalton’s own daughters, who tell up, well.
      